                           IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA

    Robert Williams,                                         C/A No. 3:19-2267-JFA-PJG

                  Plaintiff,

    vs.
                                                                       ORDER
    Chelsea Kot; Mandy Self; Kim Y. Davis;
    Carri Grube Lybarker; Spectrum; Kenneth
    Sorenson; United States of America, The
    Federal Communications Commission; Ajit
    Pai,

                  Defendants.


          Robert Williams (“Plaintiff”), proceeding pro se, brings this action alleging violations of

his civil rights. (ECF No. 1). In accordance with 28 U.S.C. § 636(b) and Local Civil Rule

73.02(B)(2), D.S.C., the case was referred to a Magistrate Judge for review.

          The Magistrate Judge assigned to this action 1 prepared a thorough Report and

Recommendation (“Report”) and opines that this Court should dismiss the action without prejudice

and without issuance and service of process for lack of jurisdiction. (ECF No. 8). The Report sets

forth in detail the relevant facts and standards of law on this matter, and this Court incorporates

those facts and standards without a recitation.




1
 The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local
Civil Rule 73.02(B)(2)(g) (D.S.C.). The Magistrate Judge makes only a recommendation to this
Court. The recommendation has no presumptive weight, and the responsibility to make a final
determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is
charged with making a de novo determination of those portions of the Report and Recommendation
to which specific objection is made, and the Court may accept, reject, or modify, in whole or in
part, the recommendation of the Magistrate Judge, or recommit the matter to the Magistrate Judge
with instructions. See 28 U.S.C. § 636(b)(1).
       Plaintiff was advised of his right to object to the Report, which was entered on the docket

on October 2, 2019. (ECF No. 8). The Magistrate Judge required Plaintiff to file objections by

October 16, 2019. See id. However, Plaintiff failed to file any objections to the Report. In the

absence of specific objections to the Report of the Magistrate Judge, this Court is not required to

give an explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th

Cir. 1983).

       After carefully reviewing the applicable laws, the record in this case, as well as the Report,

this Court finds the Magistrate Judge’s recommendation fairly and accurately summarizes the facts

and applies the correct principles of law. Accordingly, the Court adopts the Report and

Recommendation (ECF No. 8). Therefore, Plaintiff’s Complaint (ECF No. 1) is dismissed without

prejudice and without issuance and service of process.

               IT IS SO ORDERED.



November 14, 2019                                    Joseph F. Anderson, Jr.
Columbia, South Carolina                             United States District Judge
